Citation Nr: 1425920	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of L5 nerve root compression.

2.  Entitlement to service connection for a herniated nucleus pulposus L4-5, status post discectomy.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case was certified to the Board as entitlement to service connection for herniated nucleus pulposus L4-5, status post discectomy (claimed as back bone spurs, pinched nerve, left foot drop).  However, as will be discussed in this decision, the medical evidence of record makes it clear that there are two disease processes at work here which are closely connected, but which are etiologically unrelated.  For reasons explained further below, the Board believes that the Veteran experienced a nerve root compression at L5 which resulted from the nerve root having been weakened by years of being prescribed Methotrexate to treat his service connected psoriatic arthritis.  The impairment was ultimately caused by the herniation of a disc in the Veteran's back, but the evidence of record is against a finding that the herniation of the disc was the result of either his military service or a service connected disability.  As such, for the Veteran's benefit, the Board has separated the certified issue into the two issues captioned above.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral ankle disability was raised in the February 2014 letter from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The medical evidence suggests that the medication prescribed to treat the Veteran's service connected psoriasis weakened his L5 nerve roots, making them increasing susceptible to being impinged by a herniating disc, resulting in radiculopathy and left foot drop.

2.  The weight of the medical evidence makes it less likely than not that the Veteran's back disability, including the disc herniation, was either the result of his military service or caused or aggravated by a service connected disability. 
 

CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of L5 nerve root compression, with left lower extremity radiculopathy and foot drop, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  Criteria for service connection for herniated nucleus pulposus L4-5, status post discectomy, excluding any nerve impairment, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

In October 2008, the Veteran filed a claim seeking a temporary 100 rating for his back following surgery, which he asserted was a result of his service connected arthritis.  The surgery was intended to remove the bone spurs and lobes on his back and to relieve the radiating pain and drop foot.  The RO contacted the Veteran in December 2008 to get clarification on his claim.  The Veteran explained that he had developed bone spurs and lobes on his back, which he believed was the result of his service connected psoriatic arthritis, and asserted that the bone spurs and lobes caused pinched nerves in his back which had led to radiating pain.  

As noted above, the medical evidence, discussed more below, makes it clear that there are two disease processes at work here which are closely connected, but which are etiologically unrelated.  VA's schedule for rating back disabilities recognizes that there can be both disc and neurological impairment - all resulting from back conditions.  Rather than recognizing this distinction, the issue certified to the Board on appeal was an amalgamation of these distinct disabilities.  The Veteran has a neurological condition (compression of the L5 nerve root with radiculopathy and foot drop), as well as disc disease (herniation of the disc).  A number of opinions are of record from medical professionals addressing etiology of the various issues in this case, and those opinions will be discussed and weighed below.  

As an initial point, there is no contention that the Veteran's back or nerve problems began in service or are directly related to service.  The conditions were not complained about in service, and did not onset for decades after service.  There is also no medical or lay suggestion that the Veteran's back and nerve problems are the result of his military service.  Rather, the Veteran is seeking service connection for a herniated pulposus at L4-5 with resulting nerve root compression and foot drop, which he believes is the result of his service connected psoriatic arthritis and more specifically a result of years of taking Methotrexate to treat his psoriasis.

The Veteran appears to have developed his nerve root compression in August 2008.  That month, he presented for treatment at VA with complaints of an inability to flex or bend his left foot which had begun five days earlier.  The Veteran explained that he had been squatting down and when he arose he found himself unable to use the foot.  He was assessed with left foot drop of unknown etiology, and referred to the VA neurology department.  He was then seen by a VA neurosurgeon who diagnosed the Veteran with an extreme lateral disc at L5-S1 that was causing the partial foot drop/toe drop.  

Records dated in September 2008 from a private neurologist showed impressions of left L5 radiculopathy, rule-out left herniated disc, and lumbar spondylolises.  MRI was done in October 2008 which showed disc disease in the form of bulging discs and disc desiccation.  The neurosurgery consult dated in November 2008 noted that EMG had shown evidence of L5 radiculopathy.  It was again noted that the nerve root was more susceptible to compression due to psoriasis and Methotrexate use, and an associated peroneal nerve palsy was not ruled out, but the EMG did not substantiate that.  In November 2008, he underwent a far lateral L5-S1 discectomy for L5 nerve root decompression, with post-operative diagnoses of lumbar radiculopathy and lumbar spondylolisis.  It was noted that there were extensive spondylitic changes and osteoarthritic changes of the joint, with a large osteophyte on the disc, and the osteoarthritis was triggering nerve root entrapment with bone spur formation.  EMG in March 2009 showed moderate generalized polyneuropathy and superimposed severe left L5 radiculopathy.  
  
The medical evidence establishes that the Veteran had nerve impingement that was caused by herniation of a disc in his back and/or osteoarthritis.  Again, there seems to be separate diagnoses and disease processes here.  The issue then becomes whether any part of this process, or resultant disability, can be attributed to the Veteran's service connected psoriasis and/or psoriatic arthritis.

It is clear that the Veteran believes that both his back and neurologic impairment should be service connected on a secondary basis.  However, while he is competent to report what comes to him through his senses (i.e. the symptom of the disability such as difficulty using his left foot), he lacks the medical training and expertise to provide a complex medical opinion such as identifying the cause of the disc herniation and nerve root compression.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus opinion in this case. 

Nevertheless, a number of opinions are of record from medical professionals addressing etiology of the conditions at issue in this case, and those opinions will be discussed and weighed below.  

In August 2008, the VA neurosurgeon, who diagnosed the Veteran with an extreme lateral disc at L5-S1 that was causing the partial foot drop/toe drop, explained that the Veteran's nerve root was rendered more susceptible to compression due to his psoriasis and Methotrexate use.  

In March 2009, the Veteran underwent a VA examination of his nerves and back.  The examiner, a nurse practitioner, stated that she was unable to determine the etiology of the Veteran's claimed spine, leg and foot drop condition without resorting to mere speculation, but she did note the aforementioned statement from the neurosurgeon.  She then added that while she could not determine that the psoriatic arthritis absolutely caused the Veteran's claimed, spine, leg and foot drop condition, the record supported the notion that it had aggravated the condition as noted in the neurologist's statement.  

As an initial point, this opinion was fraught with uncertainty and the examiner stated that she could not resolve the claim without resorting to speculation, without explaining why, which categorically renders her opinion inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, even if the statement as to aggravation was accepted as sufficient nexus evidence, it ultimately supports only the conclusion that the Methotrexate use weakened the nerve root, making it more susceptible to compression, as that was what the neurologist's statement had addressed.  Thus, the examiner's statement is not taken to suggest that the Veteran's back disability was either caused or aggravated by his psoriatic arthritis or by the medication used to treat it.

In January 2013, the Veteran underwent a VA peripheral nerves and back examination.  The examiner concluded that while the Veteran did have psoriatic arthritis, the painless onset of his bilateral foot drop condition clearly pointed to the cause being his chronic inflammatory demyelinating polyneuropathy (CIDP), which appeared to have responded to treatment.  The examiner noted that at the time the Veteran had the disc issue, he had a very physical job lifting up to 75 pounds and pulling loaded pallet jacks.  This opinion therefore suggests that the cause of the Veteran's foot drop was neurologic impairment outside of his nerve root compression, and does not support service connection for either of the issues on appeal.

An addendum opinion to the January 2013 VA examination report was provided in January 2013 by the VA neurosurgeon who had initially seen the Veteran for his foot drop in 2008 (and suggested that the Methotrexate use had weakened the nerve root).  The neurosurgeon addressed the question of whether the Veteran's back condition was related to his psoriatic arthritis.  The examiner noted that the Veteran's back was initially injured at work.  He noted the Veteran's suggestion that the psoriatic arthritis further weakened the disc, causing it to herniate, but found no evidence to support such a conclusion, opining  that it was at least as likely as not that the Veteran's psoriatic arthritis had nothing to do with his herniated disc.  The corollary of his statement is that it is less likely than not that the Veteran's psoriatic arthritis caused his herniated disc.  As noted, it is clear the neurosurgeon was familiar with the Veteran's prescribed use of Methotrexate, as he was the one who had authored the initial opinion which ultimately provides the basis for granting service connection in this case for nerve root compression.  He was also clearly familiar with the Veteran's case, as he had been present for the initial consult following the onset of the Veteran's lower extremity nerve problems.  As such, the neurosurgeon's opinion is found to be highly probative and is afforded significant weight

The Veteran then submitted a lengthy private medical opinion in January 2014 from Dr. Miller.  Dr. Miller wrote that he agreed with the VA examiner in January 2013 that the Veteran's psoriasis had no effect on any of his spinal discs.  However, Dr. Miller felt that the examiner had been asked the wrong question, as she should have been asked to opine on the effects of the Veteran's Methotrexate use on his lumbar roots.  He also noted that the VA neurologist had not stated that the use of Methotrexate affected any of the Veteran's spinal discs, but rather that the Methotrexate affected the spinal nerves by making them more susceptible to any compression.  

However, it is worth noting that Dr. Miller also observed that the EMG on the Veteran's lower extremities in March 2009 revealed not only an isolated, severe superimposed left L5 radiculopathy, which he noted correlated well with the VA neurologist's impression regarding the left L5 nerve root, but also a moderate generalized polyneuropathy.  Dr. Miller found that the L5 nerve root injury was not part of the Veteran's CIDP disease, but rather an isolated nerve root compression. As such, it appears that the Veteran might actually be experiencing multiple neurological disabilities in his lower extremities, only one of which has been associated with his service connected psoriatic arthritis.  

Dr. Miller even acknowledged that it was readily apparent that the Veteran's chronic inflammatory demyelinating polyneuropathy (CIDP) triggered his bilateral lower extremity moderate polyneuropathy, but added that this did not account for the severe isolated injury to the left L5 nerve root.  Ultimately, Dr. Miller opined that it was at least as likely as not (50 percent or greater) that the Veteran's left L5 nerve root pathology was secondary to his service connected psoriasis and long-term use of Methotrexate.

The Board is in agreement with Dr. Miller to the point that the VA examiner did not answer the correct question as to the impact of the Veteran's Methotrexate use on his lumbar nerve roots.  However, based on the opinions of the VA neurosurgeon and Dr. Miller, the Board reasons that it is at least as likely as not (50 percent or greater) that the nerve root compression at L-5 was caused by the Veteran's Methotrexate use, and because the Methotrexate was prescribed to treat a service connected disability, these opinions support the grant of service connection for "nerve root compression at L-5."

As such, service connection is granted for the nerve root compression at L-5, with the resulting radiculopathy and foot drop, but not for the impact of his chronic inflammatory demyelinating polyneuropathy (CIDP), which even Dr. Miller acknowledged was an unrelated condition.

The Board must also consider whether the Veteran's back disabilities, including his disc herniation, were the result of his service connected psoriasis, his psoriatic arthritis, and/or the medication prescribed to treat his service connected disabilities.  For the following reasons, the Board does not believe they were.

As an initial point, the VA neurosurgeon, whose opinion formed the basis for the grant of service connection for the nerve root compression, specifically found that the evidence did not support a finding that the Methotrexate or psoriatic arthritis caused the Veteran's disc herniation.  

Second, the VA neurosurgeon concluded in 2013 that the Veteran's psoriatic arthritis had nothing to do with his herniated disc.  Dr. Miller specifically agreed with the VA neurosurgeon's statement when he stated:  "I agree completely with the [VA doctor] that the psoriasis had no effect on any of the [V]eteran's spinal discs.  It is my medical opinion that the [VA doctor] was asked the wrong question regarding the Veteran's psoriasis and use of Methotrexate."  He added that the VA neurosurgeon was essentially misquoted in that he did not state that the use of Methotrexate affected any of the Veteran's spinal discs, but rather that the Methotrexate use affected the Veteran's spinal nerves by making them more susceptible.

The Board has quoted the VA neurosurgeon and Dr. Miller because the clarity of the writing left little doubt that they were both of the opinion that the Veteran's disc herniation was not the result of the psoriasis or the medication.

As described, none of the medical opinions of record support the finding that either the Veteran's service connected disability or medication for said disability caused his disc disabilities; and the Veteran lacks the medical qualification or training to provide such an opinion.  Therefore, the criteria for service connection for herniated disc have not been met, and that portion of the claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in December 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he canceled his scheduled hearing in a July 2013 letter.

The Veteran was also provided with several VA examinations.  The Board acknowledges that all of the opinions were not fully adequate, as at least one concluded that certain questions could not be answered without speculation, without explaining why.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, adequate opinions that were grounded in the evidence of record were ultimately obtained, including the opinion of a VA neurosurgeon and the private medical opinion by Dr. Miller.  These opinions addressed the critical medical questions in this case.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of his claim at this time.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of L5 nerve root compression, with left lower extremity radiculopathy and foot drop, is granted.

Service connection for a herniated nucleus pulposus L4-5, status post discectomy, excluding any nerve impairment, is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


